Title: To George Washington from Benjamin Lincoln, 1 September 1781
From: Lincoln, Benjamin
To: Washington, George


                  My dear General,
                     
                     Trenton Septr 1 1781 7 o’Clock Morng
                  
                  I was the last Evening honored with your Excellency’s Favor of Yesterday Afternoon—On the Receipt of it I applied to Colo. Dearborn Dy Qr Mr Gnl, to know what Number of Vessels were left, and what Number it would probably take to transport the French Artillery, Baggage, Sick, &c.  On his Report I found it impossible to take Vessels enough for another Corps, and leave a Sufficiency for the French—I therefore attended to the Regulation which had been made prior to my receiving your Letter.  The Troops are all over, & the Rear of our Waggons are just now passing—We shall halt to Night thirteen Miles from Philadelphia.  I will wait on your Excellency at 7 o’Clock to Morrow Morning.
                  I will leave Orders for Colo. Courtland to send his Waggons round light, and take his Regiment in the Boats he has with him—One Vessel will be detained to take in such Stores as he may have with him and which must not be exposed to the Rain. 
                  The Legion has just now arrived.  I have the Honor to be, My dear General, with the greatest Respect, Your obedient Servant
                  
                     B. Lincoln
                  
                  
                     P.S. I have the happiness to inform your Excellency that the troops are in good spirits and that there has not been any desertion since we arrived here & very few before.
                  
                  
               